In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election case. It appears from the records of this court that relators have not filed a brief and evidence, due September 28, 2000, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.